 



Exhibit 10.5
Annual Compensation of Non-Employee Directors

                              2007     2006     2005   Name/Position   Retainer
    Retainer     Retainer    
Jacques Rebibo, Non-Executive Chairman
  $ 48,000     $ 43,050     $ 37,000  
J. Randy Babbitt, Non-Employee Director
  $ 36,000     $ 31,050     $ 25,000  
Thomas Kody, Non-Employee Director
  $ 36,000     $ 31,050     $ 25,000  
John W. Edgemond IV, Non-Employee Director
  $ 36,000     $ 31,050     $ 25,000  
James L. Jadlos, Non-Employee Director
  $ 36,000     $ 31,050     $ 25,000  

The Non-Executive Chairman, will be paid $1,000 of the 2007 retainer monthly,
with the balance being paid by quarterly installments in the month following the
end of each fiscal quarter. The other Non-Employee Directors will be paid the
entire 2007 retainer in quarterly installments in the month following the end of
each fiscal quarter.
The 2006 retainers were paid in the same manner as described above with respect
to the 2007 retainers.
In 2005, the Non-Executive Chairman was paid $1,000 of the 2005 retainer
monthly, with the balance being paid in February 2006. The other Non-Employee
Directors were paid the entire 2005 retainer in February 2006.

76